Citation Nr: 1801237	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the left knee, to include as secondary to service-connected residuals of a left tibia fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1953 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has DJD of the left knee that is secondary to service-connected residuals of a left tibia fracture.


CONCLUSION OF LAW

The criteria for service connection for DJD of the left knee, as proximately due to service-connected residuals of a left tibia fracture, are met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision in this case is favorable, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326 (a).


II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts that his left knee degenerative arthritis (DJD), is related to his active military service, either on a direct basis or due to his service-connected residuals of a left tibia fracture.

The Veteran was afforded a VA examination in connection with his claim in February 2013.  The examiner found that the Veteran has degenerative arthritis in the left knee, but concluded that it was less likely than not proximately due to or the result of the Veteran's service-connected left knee fracture residuals.  The examiner reasoned that the there is no evidence that the Veteran sought medical attention for his tibial fracture or knee over the years, and that it appears that his left knee only recently became an issue.  The examiner also cited the Veteran's reports that he had been hiking in the area.

In December 2013, the Veteran sought a second opinion from a private physician, Dr. G.I.  In his consultation report, Dr. G.I. reviewed the Veteran's past medical history, family history, and social history and conducted a physical examination, including diagnostic testing.  Dr. G.I. observed advanced osteoarthritis of the left knee with complete loss of the medial joint space, as well as fragmentation of his tibial tubercle "which is quite prominent with ossification of the distal patellar tendon."  Upon physical exam and review of the Veteran's history of tibial fracture, Dr. G.I. gave a diagnostic impression of "osteoarthritis of the left knee after prior tibial tubercle fracture by history with resulting malunion of the tibial tubercle and distal patellar tendonitis calcific."  The Board considers this to be a favorable opinion.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  In this case, the Board finds Dr. G.I.'s examination report to be the most probative evidence of record concerning the nature and etiology of the Veteran's left knee DJD.  Dr. G.I.'s positive nexus opinion was based on a more comprehensive consideration of the Veteran's medical history, as he specifically considered the Veteran's in-service injury and his reports of subsequent longstanding knee pain.  Moreover, Dr. G.I. provided a more thorough explanation of how diagnostic testing reveals that the Veteran's degenerative arthritis is related to his tibial fracture.

The Board finds the February 2013 VA examination report to carry less probative weight for a few reasons.  First of all, the examiner's conclusion that the left knee only recently became an issue is negated by other evidence of record, including VA treatment records showing the Veteran complained of longstanding knee pain in 2008 and 2011, as well as written statements from the Veteran that his knee has been bothering him since his in-service injury in the 1950s.  Second, the examiner did not adequately explain his conclusion that the tibial fracture had nothing to do with the left knee DJD.  Instead of providing detailed, well-reasoned medical findings, the examiner merely stated a conclusion without providing a rationale to support it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

As is true with any piece of evidence, the credibility and weight to be attached to medical opinions and observations are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Ultimately, the Board finds that the medical evidence of record is, at the very least, in equipoise.  Under such circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board concludes that service connection for degenerative joint disease of the left knee is warranted.


ORDER

Entitlement to service connection for degenerative joint disease (DJD) of the left knee, to include as secondary to service-connected residuals of a left tibia fracture, is granted.



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


